DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prost-Fin et al., US Pg. Pub. No (2004/0024506) referred to hereinafter as Prost-Fin.


As per claim 1, Prost-Fin teaches a steering system for a vehicle, comprising; at least one actuator (see at least abstract, summary, Para 72-74, 76-77); and at least one display element (see at least abstract, summary, Para 72-74, 76-77), wherein a first optical element is integrated in the at least one actuator, wherein when a control unit actuates the first optical element (see at least abstract, summary, Para 72-74, 76-77), at least one visual signal is generated to draw the attention of a vehicle driver(see at least abstract, summary, Para 72-74, 76-77), wherein when the first optical element is actuated, the at least one display unit is also actuated(see at least abstract, summary, Para 72-74, 76-77), and wherein at least one action request is displayed to the vehicle driver via the at least one display unit(see at least abstract, summary, Para 72-74, 76-77).

As per claim 2, Prost-Fin teaches a steering system according to claim 1, wherein the at least one actuator is a steering wheel, and wherein the first optical element is located on the steering wheel(see at least abstract, summary, Para 72-74, 76-77).

As per claim 3, Prost-Fin teaches a steering system according to claim 1, wherein the at least one actuator is a control lever, and wherein the first optical element is located on a section of the control lever (see at least abstract, summary, Para 72-74, 76-77).

As per claim 4, Prost-Fin teaches a steering system according to claim 1, wherein the steering system comprises a first control lever and a second control lever(see at least abstract, summary, Para 72-74, 76-77), wherein a first display unit of the at least one display unit is dedicated to the first control lever and a second display unit of the at least one display unit is dedicated to the second control lever(see at least abstract, summary, Para 72-74, 76-77), and wherein the first optical element is included on the first control lever and a second optical element is included on the second control lever (see at least abstract, summary, Para 72-74, 76-77).

As per claim 5, Prost-Fin teaches a steering system according to claim 4, wherein the first optical element and the second optical element each comprise at least one light source(see at least abstract, summary, Para 72-74, 76-77).

As per claim 6, Prost-Fin teaches a steering system according to claim 4, wherein the first optical element and the second optical element each comprise at least one display (see at least abstract, summary, Para 72-74, 76-77).

As per claim 7, Prost-Fin teaches a steering system according to claim 1, the at least one actuator includes a vibrating unit, and wherein the vibrating unit generates a haptic signal for increasing the awareness of the vehicle driver (see at least abstract, summary, Para 72-74, 76-77).
As per claims 11-23, the limitations of claims 11-23 are similar to the limitations of claims 1-7, therefore they are rejected based on the same rationale.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new grounds of rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665